Citation Nr: 1738793	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-31 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for memory loss, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness.

2.  Entitlement to service connection for a gastrointestinal disorder, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue, to include as due to exposure to environmental hazards, or a due to an undiagnosed illness.

4.  Entitlement to service connection for a disorder manifested by numbness and tingling in the hands and feet, to include as due to exposure to environmental hazards, due to an undiagnosed illness, or secondary to degenerative joint disease of the back.

5.  Entitlement to service connection for muscle pain, to include as due to exposure to environmental hazards, or as due to an undiagnosed illness.

6.  Entitlement to service connection for joint pain of the bilateral ankles, fingers of the bilateral hands, and bilateral hips, as due to exposure to environmental hazards and/or an undiagnosed illness.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to exposure to environmental hazards, or a due to an undiagnosed illness.

8.  Entitlement to service connection for headaches, to include as due to exposure to environmental hazards, as due to an undiagnosed illness, or as secondary to an acquired psychiatric disorder.

9.  Entitlement to service connection for left knee strain, right patellar tendonitis, bilateral elbow strain, bilateral wrist sprain, and bilateral shoulder strain, claimed as joint pain, to include as due to exposure to environmental hazards.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from November 1993 to June 1996, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The matter is now handled by the RO in Waco, Texas.  

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In September 2014 and July 2015, the Board remanded these claims.  The issues of entitlement to service connection for an acquired psychiatric disorder, headaches, and joint pain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's memory loss did not manifest in service and the most competent and probative evidence of record shows that the current memory loss is due to a diagnosed disorder, and is unrelated to service, to include exposure to environmental hazards, or as due to an undiagnosed illness.

2.  The Veteran's gastrointestinal disorder, diagnosed as lactose intolerance, did not manifest in service and the most competent and probative evidence of record shows that the current gastrointestinal disorder is unrelated to service, to include exposure to environmental hazards, or as due to an undiagnosed illness.

3.  The Veteran does not have a diagnosis of chronic fatigue; his symptoms of fatigue did not manifest in service and the most competent and probative evidence of record shows that the current fatigue is due to a diagnosed disorder, and is unrelated to service, to include exposure to environmental hazards, or as due to an undiagnosed illness.

4.  The Veteran has a disorder manifested by numbness and tingling in the hands and feet that has not been attributed to any diagnosed illness.

5.  The Veteran has a disorder manifested by pain in the right forearm muscle and in the right and left upper quadrant abdominal muscles that has not been attributed to any diagnosed illness.

6.  The Veteran has a disorder manifested by joint pain of the bilateral ankles, fingers of the bilateral hands and bilateral hips that has not been attributed to any diagnosed illness.


CONCLUSIONS OF LAW

1.  Service connection for memory loss is not established.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

2.  Service connection for a gastrointestinal disorder, diagnosed as lactose intolerance, is not established.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

3.  Service connection for chronic fatigue is not established.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

4.  Service connection for a disorder manifested by numbness and tingling in the hands and feet is established.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

5.  Service connection for a disorder manifested by muscle pain in the right forearm and right and left upper quadrant abdominal muscles is established.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

6.  Service connection for a disorder manifested by joint pain of the bilateral ankles, fingers of the bilateral hands, and bilateral hips is established.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2009 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  The Veteran's claim was subsequently readjudicated most recently in an August 2016 Supplemental Statement of the Case (SSOC).  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

The duty to assist has also been satisfied.  The RO obtained service treatment records, post-service medical records, and the Veteran was afforded VA examinations.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The Board is further satisfied that there has been substantial compliance with the prior remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998). In the September 2014 remand, the Board requested that private treatment and VA treatment records referred to in the January 2013 Board hearing be obtained.  A letter was sent to the Veteran in October 2014, requesting authorization to obtain the private records.  The Veteran did not respond.  A request for VA treatment records was made in October 2014 and additional treatment records were obtained.  In the July 20154 Remand, the RO was instructed to contact the Veteran and obtain authorization to obtain any updated treatment records, and to afford the Veteran VA examinations.  A letter was sent to the Veteran in October 2015, however, the Veteran did not respond.  Additional VA treatment records were obtained and the Veteran was afforded VA examinations in May 2016 and July 2016.  Accordingly, there has been substantial compliance with the prior Board remands and the Veteran's claim may be adjudicated herein.

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judge in January 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing. Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for memory loss, a gastrointestinal disorder, numbness in the hands and feet, chronic fatigue, and headaches.  He asserts his disorders are due to exposure to environmental hazards during service, or in the alternative, are due to undiagnosed illnesses.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.   

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (e)(1).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or a functional gastrointestinal disorder) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection.  38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. § 3.317 (a)(2)(i)(B). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154 (a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (b).

As an initial matter, the Board notes that the Veteran served on active duty in the Armed Forces in the Southwest Asia Theater of Operations during the Persian Gulf War.  Thus, the Veteran is considered to be a "Persian Gulf Veteran" for purposes of this decision.  

A.  Entitlement to Service Connection for Memory Loss, to Include as Due to Exposure to Environmental Hazards and/or an Undiagnosed Illness

The Veteran seeks entitlement to service connection for memory loss.  He asserts he began experiencing memory loss within a week after leaving service.  See January 2013 BVA Hearing Transcript, page 9.  

Here, the existence of present symptoms is established through the Veteran's lay statements.  The Veteran has asserted that he experiences trouble with his memory.  The Board notes that the Veteran is competent to report symptoms that are capable of lay witness observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board finds that he currently experiences memory difficulties.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  In this regard, the Board notes that the Veteran did not complain of any problems related to his memory during his active service.  The Veteran himself testified that he did not experience memory problems until approximately a week after discharge from service.  However, the Veteran has asserted that his memory loss is due to exposure to environmental hazards or in the alternative, is due to an undiagnosed illness.  

An October 2008 VA treatment note indicates the Veteran was diagnosed with attention deficit with short-term memory problems.  A November 2008 evaluation stated that it is possible that the Veteran's sleep apnea might account for his cognitive difficulties, as research has indicated that sleep apnea is associated with poor vigilance and aspects of executive functioning and memory.  It was also noted that the Veteran's self-reported inattentiveness and results of impulsivity and vigilance difficulties might also be affecting his memory performance, to some degree.  

The Veteran was afforded a VA examination in July 2016, at which time the examiner stated that based on the results of a thorough neuropsychological report (R., 11/26/2008), the Veteran's mild memory loss is likely due to sleep apnea and ADHD-like symptoms.  The examiner explained that the Veteran reported minor difficulties, but a cognitive screening indicated results within normal limits and the full neuropsychological report noted an overall intact profile.
 
The evidence shows that the Veteran's reported memory loss, which has not been linked to a chronic multisymptom illness or undiagnosed illness, has been identified as symptoms of a diagnosable disorder, namely sleep apnea and ADHD-like symptoms.  See July 2016 VA examination.  Given this affirmative diagnosis, the provisions of 38 C.F.R. § 3.317 that are designed to compensate Veterans with symptoms that are manifestations of Gulf War-related undiagnosed illnesses are inapplicable as the claimed disorder has been attributed to a known clinical diagnosis. 

Moreover, the Veteran has not reported that his memory loss began during service; rather, he reported that his memory loss began after service.  This is consistent with the record and, accordingly, service connection for memory loss as a disability whose onset was in service is not warranted.  38 C.F.R. § 3.303 (a).

As to the Veteran's assertion that his memory loss is otherwise attributable to his Gulf War service, while the Veteran is competent to report experiencing memory difficulties after service, the Veteran, as a lay person with no reported medical expertise, lacks the requisite qualifications to establish a medical nexus between service and his post-service memory loss as this is a complex medical question for this specific case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, his lay assertions of causation lack probative value, and probative medical evidence is required to decide the claim. 

In this regard, the VA examiner who conducted the Veteran's July 2016 VA examination, and who was directed to characterize the nature of the Veteran's memory loss, indicated that the Veteran's cognitive screening and neuropsychological report were normal and his memory loss was likely due to sleep apnea and ADHD symptoms.  As this assessment of the etiology of the Veteran's memory loss was predicated on a physical examination and testing of the Veteran, the Board finds that it should be afforded great probative value as it is persuasive expert opinion evidence pertaining to the salient question for this claim. 

In sum, as the Veteran's reported memory loss has been attributed to a known clinical diagnosis, namely sleep apnea and ADHD, and the probative evidence of record fails to relate the Veteran's post-service memory loss to service, the Board concludes that the evidence does not show a basis for awarding service connection.  

Thus, the preponderance of evidence is against the Veteran's claim, there is no doubt to be resolved, and service connection is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

B.  Entitlement to Service Connection for a Gastrointestinal Disorder, to Include as Due to Exposure to Environmental Hazards and/or an Undiagnosed Illness

The Veteran seeks entitlement to service connection for a gastrointestinal disorder.  He asserts he began experiencing diarrhea during service and that it is due to an undiagnosed illness and/or exposure to environmental hazards.  See January 2013 BVA Hearing Transcript, page 22.  

Here, the existence of present symptoms is established through the Veteran's lay statements.  The Veteran has asserted that he experiences diarrhea.  The Board notes that the Veteran is competent to report symptoms that are capable of lay witness observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board finds that he currently experiences gastrointestinal symptoms, specifically diarrhea.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  In this regard, the Board notes that the service treatment records do not document any complaints of diarrhea during his active service.  However, the Veteran has asserted that his diarrhea is due to exposure to environmental hazards or in the alternative, is due to an undiagnosed illness.  

In March 2008, the Veteran reported that he was lactose intolerant, and has constant wetness and stooling, noting that the culprit was "t.v. dinners with mashed potatoes that seem to have milk in them."  See March 2008 VA treatment note.  

The Veteran was afforded a VA examination in April 2009, at which time the examiner stated that the Veteran was found to be lactose intolerant, which may be the etiology of his diarrhea. It was noted that the Veteran had a normal colonoscopy and negative parasitic examination of the colon and the intestines.  

The Veteran was afforded a VA examination in May 2016.  The Veteran reported that he drinks strawberry milk, once every couple of months and that he has cut down eating foods with cheese.  By reducing his dairy intake, the Veteran reported that his diarrhea had improved to twice a day, from every 4 to 5 times every day in the past.  The examiner stated that the Veteran's diarrhea was due to lactose intolerance.

The evidence shows that the Veteran's reported diarrhea, which has not been linked to a chronic multisymptom illness or undiagnosed illness, has been identified as a symptom of a diagnosable disorder, namely lactose intolerance.  See July 2016 VA examination.  Given this affirmative diagnosis, the provisions of 38 C.F.R. § 3.317 that are designed to compensate Veterans with symptoms that are manifestations of Gulf War-related undiagnosed illnesses are inapplicable as the claimed disorder has been attributed to a known clinical diagnosis. 

Moreover, service connection is also not warranted on a direct basis.  Importantly, the Veteran has inconsistently reported the onset of his diarrhea.  Specifically, the Board notes that the Veteran testified that he had no gastrointestinal symptoms prior to service, and that he was, "a healthy young nineteen year old that went over."  See January 2013 BVA Hearing Transcript, page 23.  The Veteran asserted that his symptoms began shortly before he left service and that he self-medicated with Imodium.  Id. at page 22.  However, in a July 2005 VA treatment note, the Veteran sought treatment for diarrhea and stated that he had such diarrhea "from time to time all his life" and also reported that his mother had similar problems.  He indicated that he used Imodium as needed for diarrhea.  See July 2005 VA treatment note.  Additionally, during the May 2016 VA examination, the Veteran reported that his symptoms began after he came out of service.  See May 2016 VA examination.  

Of note, the Veteran reported on his December 1992 enlistment examination that he did not have a history of stomach, liver or intestinal problems.  Similarly, the June 1996 separation examination shows he reported that he did not have any stomach, liver, or intestinal trouble or frequent indigestion.  

In weighing credibility, the Board may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record.  Caluza, supra.  In this case, the Veteran has set forth differing accounts as to the duration, nature, and onset of his diarrhea.  As the Veteran's account of the onset of his gastrointestinal disorder has been inconsistent, the Board finds he is not credible in this regard and, therefore, does not afford his statements any probative weight.

Accordingly, there is no probative evidence that substantiates that the Veteran's diarrhea had an onset during active duty service.  The Veteran's assertions on this issue cannot be deemed credible because of his inability to provide consistent statements about his claimed diarrhea.  

As to the Veteran's assertion that his diarrhea is otherwise attributable to his Gulf War service, while the Veteran is competent to report experiencing diarrhea, the Veteran, as a lay person with no reported medical expertise, lacks the requisite qualifications to establish a medical nexus between service and his diarrhea, as this is a complex medical question for this specific case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, his lay assertions of causation lack probative value, and probative medical evidence is required to decide the claim. 

In this regard, the VA examiners who conducted the Veteran's April 2009 and May 2016 VA examinations, and who were directed to characterize the nature of the Veteran's diarrhea, indicated that the Veteran's diarrhea was due to lactose intolerance.  As these assessments of the etiology of the Veteran's diarrhea were predicated on physical examinations and testing of the Veteran, the Board finds that they should be afforded great probative value as they are persuasive expert opinion evidence pertaining to the salient question for this claim. 

In sum, as the Veteran's reported diarrhea has been attributed to a known clinical diagnosis, namely lactose intolerance, and the probative evidence of record fails to demonstrate an onset during service or relate the Veteran's lactose intolerance to service, the Board concludes that the evidence does not show a basis for awarding service connection.  Thus, the preponderance of evidence is against the Veteran's claim, there is no doubt to be resolved, and service connection is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

C.  Entitlement to Service Connection for Chronic Fatigue, to Include as Due to Exposure to Environmental Hazards and/or as Due to Undiagnosed Illness

The Veteran seeks entitlement to service connection for chronic fatigue.  

Here, the existence of present symptoms is established through the Veteran's lay statements.  The Veteran has asserted that he experiences fatigue.  The Board notes that the Veteran is competent to report symptoms that are capable of lay witness observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board finds that he currently experiences fatigue.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  In this regard, the Board notes that the Veteran did not complain of any problems related to his fatigue during his active service.  The Veteran himself testified that he did not seek treatment for fatigue during service.  However, the Veteran has asserted that his fatigue is due to exposure to environmental hazards or in the alternative, is due to an undiagnosed illness.  

The Veteran was assessed in October 2008, at the War Related Illness and Injury Study Center (WRIISC).  The Veteran reported fatigue, including falling asleep while standing, during intercourse, and that he lost his driver's license due to falling asleep at the wheel.  In April 2009, the Veteran was sent a letter from the WRIISC, and it was noted that the Veteran had "fatigue and sleep problems (he is diagnosed with sleep apnea and has a CPAP machine)."  He was advised to consult with a sleep clinic regarding adherence of his CPAP machine, as sleep and fatigue continue to be problematic and may affect his daytime cognitive and feelings of well-being.

The Veteran was afforded a VA examination in April 2009.  The Veteran reported that he did not know exactly when his fatigue started, but indicated he had been fatigued for about seven to eight years.  The examiner stated that the Veteran was not diagnosed with "chronic fatigue"; however, his symptom of fatigue was noted to be due to vitamin B12 deficiency and obstructive sleep apnea, and not related to an undiagnosed illness or environmental hazards.  
 
The Veteran was afforded a VA examination in May 2016.  The Board notes that the examiner indicated that the Veteran was diagnosed with chronic fatigue syndrome.  Importantly, however, the Board finds this was in error, as the diagnosis cited was, "fatigue secondary to obstructive sleep apnea and vitamin B12 deficiency" from 2008, at which time the Veteran was not diagnosed with "chronic fatigue" but with fatigue symptoms.  It was noted that the Veteran reported an onset of symptoms in approximately 2000.  The Veteran reported that his fatigue had improved significantly after he had received a CPAP machine, and the Veteran himself stated that vitamin B12 deficiency and obstructive sleep apnea contributed to his fatigue.  It was noted that the Veteran stated that he feels fatigue intermittently, which is relieved by taking vitamin B12 tablets.

The evidence does not indicate that the Veteran has a diagnosis of chronic fatigue syndrome; the evidence shows that the Veteran's reported fatigue, which has not been linked to a chronic multisymptom illness or undiagnosed illness, has been identified as a symptom of a diagnosable disorder, namely sleep apnea and a vitamin B12 deficiency.  See April 2009 and May 2016 VA examinations.  Given this affirmative diagnosis, the provisions of 38 C.F.R. § 3.317 that are designed to compensate Veterans with symptoms that are manifestations of Gulf War-related undiagnosed illnesses are inapplicable as the claimed disorder has been attributed to a known clinical diagnosis. 

Moreover, the Veteran has not reported that his fatigue began during service; rather, he reported that his fatigue began after service, in approximately 2000.  See April 2009 and May 2016 VA examinations.  Accordingly, service connection for fatigue as a disability whose onset was in service is not warranted.  38 C.F.R. § 3.303 (a).

As to the Veteran's assertion that his fatigue is otherwise attributable to his Gulf War service, while the Veteran is competent to report experiencing fatigue after service, the Veteran, as a lay person with no reported medical expertise, lacks the requisite qualifications to establish a medical nexus between service and his post-service fatigue as this is a complex medical question for this specific case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, his lay assertions of causation lack probative value, and probative medical evidence is required to decide the claim. 

In this regard, the VA examiners who conducted the Veteran's April 2009 and May 2016 VA examinations, and who were directed to characterize the nature of the Veteran's fatigue, indicated that the Veteran's symptom of fatigue was due to sleep apnea and vitamin B12 deficiency.  As this assessment of the etiology of the Veteran's fatigue was predicated on a physical examination and testing of the Veteran, the Board finds that it should be afforded great probative value as it is persuasive expert opinion evidence pertaining to the salient question for this claim. 

In sum, as the Veteran's reported fatigue has been attributed to a known clinical diagnosis, namely sleep apnea and vitamin B12 deficiency, and the probative evidence of record fails to relate the Veteran's post-service fatigue to service, the Board concludes that the evidence does not show a basis for awarding service connection.  Thus, the preponderance of evidence is against the Veteran's claim, there is no doubt to be resolved, and service connection is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
 
D.  Entitlement to Service Connection for a Disorder Manifested by Numbness and Tingling in the Hands and Feet, to Include as Due to Exposure to Environmental Hazards, Due to an Undiagnosed Illness, or Secondary to Degenerative Joint Disease of the Back

The Veteran seeks entitlement to service connection for a disorder manifested by numbness and tingling in the hands and feet.  The Veteran testified that his symptoms began during service.

The Veteran has complained of tingling and numbness in all four extremities.  The Board finds that the Veteran is competent to report this symptomatology.  Additionally, the medical evidence has consistently shown that the Veteran experiences neurological symptoms in both the upper extremities and the lower extremities.

In October 2008, the Veteran complained of episodic lower and upper extremity numbness and weakness.  It was noted that the initial diagnosis included spinal stenosis or S1 radiculopathy, but a magnetic resonance image (MRI) was negative for any pathology.  

The Veteran was afforded a VA examination in May 2016.  The Veteran reported numbness and tingling of the hands and feet, with an onset in 1995.  The Veteran indicated he had moderate paresthesias and/or dysthesias as well as numbness in the bilateral upper and lower extremities.  Examination and testing were normal.  The examiner was unable to provide a diagnosis.

The United States Court of Appeals for Veterans Claims has held that, "[o]bjective medical evidence is not required for an award of service connection under section 1117."  See Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Further, laypersons are competent to report objective signs and symptoms that are capable of lay observation.  Id. at 9-10.  

In this case, although the VA examiner did not find objective evidence of any neurological disorder on examination, the Veteran has provided competent lay observations of numbness and tingling in his hands and feet, with an onset during his period of service in Southwest Asia.  

Therefore, as there have been objective signs and symptoms of numbness and tingling in the hands and feet with an onset during service, and these manifestations are not due to a known clinical diagnosis, the Board concludes that service connection for numbness and tingling in the hands and feet, as due to an undiagnosed illness, is warranted.

E.  Entitlement to Service Connection for a Disorder Manifested by Muscle Pain and a Disorder Manifested by Joint Pain, to Include as Due to Exposure to Environmental Hazards and/or an Undiagnosed Illness

The Veteran seeks entitlement to service connection for a disorder manifested by muscle pain and a disorder manifested by joint pain.  The Veteran testified that his muscle and joint pain began during service.  

Facts

	1.  Muscle Pain

The Veteran was afforded a VA examination in April 2009.  The Veteran described his muscle pain as right forearm spasms and right upper quadrant abdominal muscle spasms.  The examiner was unable to provide any diagnoses for the Veteran's symptoms.  

The Veteran was afforded a VA examination in May 2016.  The examiner noted that the Veteran was diagnosed with intermittent myalgia of the right forearm flexor, etiology unknown, since January 2006 and intermittent myalgia of the right and left upper quadrants of the abdomen, etiology unknown, since January 2006.  The examiner indicated that his Group VII muscles of the forearm were affected, including the flexors of the wrist, fingers and thumb, as well as Group XIX muscles of the abdominal wall, including bilateral rectus abdominis, bilateral external oblique, bilateral internal oblique, bilateral transversalis, and bilateral quadratus lumborum.  The examiner was unable to provide any diagnoses for the Veteran's symptoms.

	2.  Joint Pain

During service, in September 1995 the Veteran indicated that he had swollen or painful joints, explaining that he had occasional aches.  No medical diagnosis was provided. 

The Veteran was afforded a VA examination in April 2009.  The examiner was unable to provide any diagnoses for the Veteran's symptoms of joint pain in the bilateral ankles or fingers of the bilateral hands.

The Veteran was afforded VA examinations in May 2016.  Again, the examiner was unable to provide diagnoses for the bilateral ankles, bilateral fingers, or bilateral hips.  

Analysis

The Board finds that the Veteran is competent to report his muscle pain and joint pain symptomatology.  Additionally, the medical evidence has consistently shown that the Veteran experiences muscle pain and spasms in the right forearm and bilateral upper quadrants of the abdomen and joint pain in the bilateral ankles, fingers of the bilateral hands, and bilateral hips.

As noted previously, the United States Court of Appeals for Veterans Claims has held that, "[o]bjective medical evidence is not required for an award of service connection under section 1117."  See Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Further, laypersons are competent to report objective signs and symptoms that are capable of lay observation.  Id. at 9-10.  In this case, although the VA examiners did not find objective evidence of any muscle or joint disorder on examination, the Veteran has provided competent lay observations of muscle pain and joint pain, with an onset during his period of service in Southwest Asia.  Furthermore, the service treatment records indicate the Veteran reported joint pain during service, which was not diagnosed.  Therefore, as there have been objective signs and symptoms of muscle pain and joint pain with an onset during service, and these manifestations have not been attributed to a known clinical diagnosis, the Board concludes that service connection for a disorder manifested by muscle pain of the right forearm, and right and left upper quadrants of the abdomen, and a disorder manifested by joint pain of the bilateral ankles, fingers of the bilateral hands, and bilateral hips, is warranted.
 

ORDER

Entitlement to service connection for memory loss, diagnosed as memory loss due to sleep apnea and ADHD-like symptoms, to include as due to exposure environmental hazards or as due to an undiagnosed illness, is denied.

Entitlement to service connection for a gastrointestinal disorder, diagnosed as lactose intolerance, to include as due to exposure to environmental hazards or as due to an undiagnosed illness, is denied.

Entitlement to service connection for chronic fatigue, to include as due to exposure to environmental hazards or as due to an undiagnosed illness is denied.

Entitlement to service connection for a disorder manifested by numbness in the hands and feet, as due to an undiagnosed illness, is granted.

Entitlement to service connection for a disorder manifested by muscle pain in the right forearm (Muscle Group VII) and right and left upper quadrants of the abdomen (Muscle Group XIX), as due to an undiagnosed illness, is granted.

Entitlement to service connection for a disorder manifested by joint pain in the bilateral ankles, fingers of the bilateral hands, and bilateral hips, as due to an undiagnosed illness, is granted.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, headaches, and joint pain, other than the bilateral ankles, fingers of the bilateral hands and bilateral hips.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c). 

Acquired Psychiatric Disorder

The Veteran has been diagnosed with generalized anxiety disorder.  See January 2014 VA outpatient note. 

The Veteran was afforded a VA examination in July 2016, at which time the examiner opined that the Veteran's current generalized anxiety disorder was not manifested during service and was not caused by or a result of the circumstances, conditions, or hardships, of military service.  Unfortunately, however, the examiner provided no further rationale for this opinion.  The Court has held that a medical opinion that contains only conclusions should be accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds a remand is necessary to obtain a thorough medical opinion with rationale.

Headaches 

The Veteran was afforded a VA examination in May 2016.  The examiner stated that the Veteran's headache symptoms resemble tension-type headaches; however, under the diagnosis section, the Veteran was simply noted to be diagnosed with "headaches."  As such, the Board finds it unclear whether the Veteran is diagnosed with a chronic headache disorder of known etiology, or if his headaches are due to an undiagnosed illness.  The examiner also did not offer a complete rationale regarding the etiology of the Veteran's headaches.  

Furthermore, medical evidence indicates that the Veteran has headaches when having anxiety attacks.  See e.g. December 2013 VA treatment note.  While the May 2016 VA examiner noted treatment records indicating the Veteran had headaches that occurred during his anxiety, the examiner did not discuss whether there was any possible relationship.  To date, a medical opinion has not yet been obtained regarding whether the Veteran's headaches are proximately due to or aggravated by his claimed acquired psychiatric disorder.

On remand, the Veteran's diagnosis should be clarified and a medical opinion with complete rationale should be obtained.




Joint Pain

The Veteran has testified that his joint pain began during service.  He has asserted that his joint pain is due to exposure to environmental hazards during service, or to an undiagnosed illness.  The Veteran has indicated that he believes his symptoms may be due to Anthrax vaccinations he received during service or to exposure to depleted uranium.  See October 2009 statement.

During service, in September 1995 the Veteran indicated that he had swollen or painful joints, explaining that he had occasional aches.  No medical diagnosis was provided. 

As a result of this decision, service connection has been established for joint pain of the bilateral ankles, fingers of the bilateral hands and bilateral hips, as due to an undiagnosed illness.  However, during the April 2009 VA examination, the Veteran also described joint pain in the bilateral knees, bilateral arms, bilateral wrists, and bilateral shoulders.  In a May 2016 VA examination, the Veteran was diagnosed with the following diagnoses: left knee strain, right patellar tendonitis, bilateral elbow strain, bilateral wrist sprain, and bilateral shoulder strain.  The examiner opined that the Veteran's disorders were less likely than not related to the Veteran's time in service, to include the September 1995 service treatment record documenting complaints of occasional aches in the joints.  No further rationale was provided.

The Board finds that addendum opinions are necessary for the Veteran's diagnosed left knee strain, right patellar tendonitis, bilateral elbow strain, bilateral wrist sprain, and bilateral shoulder strain.  The examiner should provide a complete rationale and should discuss the Veteran's asserted theory that his disorders are due to Anthrax vaccinations, exposure to deleted uranium, and/or are due to injuries sustained during service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's claimed acquired psychiatric disorder, diagnosed as generalized anxiety disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability), less likely as not (i.e., less than 50 percent), or more likely than not (i.e., greater than 50 percent probability) that the Veteran's generalized anxiety disorder had an onset during service, or is causally or etiologically due to service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Obtain an addendum opinion for the Veteran's claimed headaches.  If deemed necessary by the examiner, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of his disorder, please answer the following: 

a) The examiner should specifically state whether the Veteran's headaches are attributed to a known clinical diagnosis. 

If so, please specify each such diagnosis. 

(b) If the Veteran's headaches have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from a medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(c) For each diagnosed headache disorder, please opine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the diagnosed disorder manifested during service or is causally or etiologically due to service, OR caused by or aggravated by an acquired psychiatric disorder.

The Veteran's lay statements regarding his history must be fully considered and discussed when formulating an opinion. 

The examiner must offer comments on the Veteran's asserted theory that his headaches are due to exposure to environmental hazards, as due to an undiagnosed illness, or is due to Anthrax vaccinations and/or exposure to depleted uranium.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Obtain addendum opinions for the Veteran's diagnosed left knee strain, right patellar tendonitis, bilateral elbow strain, bilateral wrist sprain, and bilateral shoulder strain.  If deemed necessary by the examiner, afford the Veteran VA examinations.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

The claims folder must be made available to the examiner for review.  The examiner is asked to review all pertinent records associated with the claims file, including service treatment records.  For each diagnosed disorder, the examiner should offer comments and an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that: 

a) the Veteran's left knee strain is causally or etiologically due to service, to include the September 1995 service treatment record documenting complaints of occasional aches in the joints;

b)  the Veteran's right patellar tendonitis is causally or etiologically due to service, to include the September 1995 service treatment record documenting complaints of occasional aches in the joints;

c)  the Veteran's bilateral elbow strain is causally or etiologically due to service, to include the September 1995 service treatment record documenting complaints of occasional aches in the joints;

d)  the Veteran's bilateral wrist sprain is causally or etiologically due to service, to include the September 1995 service treatment record documenting complaints of occasional aches in the joints; and,

e)  the Veteran's bilateral shoulder strain is causally or etiologically due to service, to include the September 1995 service treatment record documenting complaints of occasional aches in the joints.

The examiner must offer comments on the Veteran's asserted theory that his disorders are due to injuries during service, to exposure to environmental hazards, or are due to Anthrax vaccinations and/or exposure to depleted uranium.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

5.  After completion of the above, the RO/AMC must readjudicate the claims. 

If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

6.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


